CRIST, Judge.
Workers’ compensation case. We reverse and remand.
Appellant (Employee) received a workers’ compensation award dated June 12, 1991. Under § 287.480, RSMo 1986, he had twenty days to file an application for review. On July 2, 1991, the last timely filing date, Employee’s lawyer mailed an application for review to the Commission. The envelope was stamped by a postage meter with the date of July 2, 1991. Employee’s lawyer also obtained a receipt (Form 3817) from the U.S. Post Office showing that he had mailed a letter to the Commission that day.
The Commission received the application on July 5,1991. Because the envelope was not canceled by the post office, the Commission rejected the application as untimely filed.
Employee submitted both the Certificate of Mailing and an affidavit by the postmaster. The affidavit stated that the U.S. Post Office does not cancel metered mail unless the date imprinted by the meter is different from the date the mail is received by the post office.
The Commission’s denial of the application for review as untimely filed was a matter of form over substance. The application was timely filed. Abrams v. Ohio Pacific Exp., 819 S.W.2d 338, 343[9] (Mo. banc 1991).
Reversed and remanded.
PUDLOWSKI, P.J., and STEPHAN, J„ concur.